PER CURIAM.
Action to foreclose a mechanic’s lien. The trial court found that there was due the plaintiffs for extra work the sum of $300, and that they had a lien on the premises described in the complaint for that sum, with costs; and to satisfy the same it directed a foreclosure of the lien and a sale of the premises, and the defendants have appealed.
The evidence introduced upon the trial, as set out in the record before us, is very unsatisfactory, as to the extra work performed or the value of the same. It fails to show that the value of such services was in excess of $100, and therefore the judgment must be reversed and a new trial granted, with costs to the appellants to abide the event, unless the plaintiffs will stipulate to reduce the amount recovered to $100; and, if such stipulation be made, then the judgment appealed from, as thus modified, is affirmed, without costs to either party on this appeal.